Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 10-11, 15-16 are objected to because of the following informalities: Claims that contain the following acronym (s): PEPS, should be replaced with the full form of the words they represent. 
Claims 10-12, 14-16 are objected to because of the following informalities: Claims that contain the following acronym (s): LF, should be replaced with the full form of the words they represent.
Claim 12, is objected to because of the following informalities: Claim that contain the following acronym (s): CW, should be replaced with the full form of the words they represent.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ghabra et al. [US 20110148573]. 

As per claim 10, Ghabra teaches:
A method of detecting if a relay is present in a PEPS system for a vehicle, (Abstract) the method comprising: 
(a) transmitting LF signals from antennas associated with a vehicle to a key fob (e.g. ¶ [0018] The present disclosure further contemplates that antenna 26 located within the fob 22 may be configured to transmit long-range ultra-high frequency (UHF) signals to the antennas 16, 18, 20 of the vehicle 10 and receive short-range Low Frequency (LF) signals from the antennas 16, 18, of the vehicle 10. However, the present disclosure contemplates that separate antennas may be included within the fob 22 to transmit the UHF signal and receive the LF signal. In addition, the antennas 16, 18, 20 may be configured to transmit LF signals to the fob 22 and receive UHF signals from the antenna 26 of the fob 22. However, the present disclosure contemplates that separate antennas may be included within the vehicle 10 to transmit LF signals to the fob 22 and receive the UHF signal from the fob 22. [0019] The fob 22 may also be configured so that the fob controller 24 may be capable of switching between one or more UHF channels. As such, the fob controller 24 may be capable of transmitting the response signal 34 across multiple UHF channels. By transmitting the response signal 34 across multiple UHF channels, the fob controller 24 may ensure accurate communication between the fob 22 and the antennas 16, 18, 20.) using a three dimensional (3D) LF receiver to measure the LF signal level on the x, y and z-axes; (e.g. ¶ 27-33 [0033] Using Equation (1), a geometrical interpretation may be defined for the circular shapes 40, 42, and 44. For example, if the predefined values were established as a=100, b=255, c=0, d=255, e=0 and f=255, the vehicle controller 14 may determine that the fob 22 is located within the authorization zone when the RSSI value of antenna 16 is greater than 100. Since each RSSI value may be converted to a distance value, there will be circle around each antenna 16, 18, 20 where the fob 22 may be detected:) 
(b) selecting two or more parallel antennas associated with the vehicle that are orthogonal to the antenna at the PEPS triggering location; (e.g. ¶ [0048] With reference back to the drawings, FIG. 6 illustrates another non-limiting embodiment of the present disclosure. Again, three antennas 16, 18, 20 may be used to provide multiple authorization zones using both circular and elliptical shapes that cover the entire cabin area. As illustrated, a circular shape 84 may be defined using antenna 16. In addition, an elliptical shape 86 may be formed using antennas 16 and 18 and another elliptical shape 88 may be formed using antennas 16 and 20. Lastly, another elliptical shape 90 may be formed using antennas 18 and 20.[0049] By configuring the antennas 16, 18, 20 as shown in FIG. 6, a greater number of inclusion/exclusion areas 92, 94, 96, 98, 100, 102, 104, 106, 108, 110, and 112 may be formed. FIG. 6 also illustrates that three elliptical authorization zones 86, 88, and 90 may be established. Each elliptical authorization zone 86, 88, and 90 may allow the controller to more accurately determine the location of the fob 22 relative to the interior or exterior of the vehicle 10. Furthermore, the use of three separate elliptical authorization zones 86, 88, and 90 may allow the vehicle controller 14 the ability to determine the location of the fob 22 without having to proceed with the triangulation verification procedure)
(c) normalizing the x, y and z vectors that are measured by the key fob for the selected two or more parallel antennas associated with the vehicle; (e.g. ¶ 35: As illustrated by Equation (2), the vehicle controller 14 may determine that the fob 22 is within an excluded area only if the RSSI value of each antenna 16, 18, and 20 was determined to be zero (0). Conversely, if the vehicle controller 14 verifies that the RSSI value of antenna 16, 18, or 20 is greater or equal to 100, then the vehicle controller 14 will determine that the fob 22 is located within one of the inclusion areas, 27-33, 16-17) 
(d) determining if the normalized x, y and z vectors for the selected two or more parallel antennas associated with the vehicle are within a predefined range. (e.g. ¶ [0039] In another non-limiting embodiment, FIG. 5 illustrates that the authorization zone may be defined using only two of the antennas 16, 20. As illustrated, the authorization zone may be determined using a pair of spherical or circular shapes 60, 62 whose central point radiates outward from antennas 16, 20, respectively. Also, each antenna 16, 20 may be used to define the foci of an elliptical shape 64. The vehicle controller 14 may use the elliptical shape 64 to define an authorization zone for the cabin area of the vehicle 10. [0040] Using the elliptical authorization zone illustrated in FIG. 5, the fob controller 24 may not need to determine the absolute location of the fob 22 using the triangulation verification procedure as described above with reference to FIG. 4. Using the characteristic shape of the ellipse, an authorization zone may be based on the signal amplitudes from each antenna 16, 20. Furthermore, the fob controller 24 may determine the location of the fob 22 by verifying whether the fob 22 is located within the boundaries of elliptically shaped authorization zone).

As per claim 11, Ghabra teaches:
A method of detecting if a relay is present in a PEPS system for a vehicle, (Abstract) the method comprising: 
(a) transmitting LF signals from antennas associated with a vehicle to a key fob using a three dimensional (3D) LF receiver to measure the LF signal level on the x, y and z-axes; (e.g. transmitting LF signals from antennas associated with a vehicle to a key fob: ¶ 18-19:)
(b) selecting two or more antennas associated with the vehicle such that when a one dimensional relay is used the RSSI levels measured for the selected antennas by the key fob at the relay transmitter location occur in a `noise floor` portion of an RSSI vs magnetic field curve associated with the 3D LF receiver; (e.g. ¶ 26: Using the irregular shaped authorization zone, the fob controller 24 may incorporate a triangulation verification procedure using the RSSI of each antenna 16, 18, 20 to determine if the fob 22 is located within the boundaries of the authorization zone. The fob controller 24 may begin the triangulation verification procedure by first determining whether the fob 22 is located within any specified exclusion area. If the vehicle controller 14 determines that the fob 22 is located within one of the exclusionary areas, the fob 22 may be denied access to the authorization zone. If the fob controller 24 determines that the fob 22 is not located within at least one of the exclusion areas, then the fob controller 24 may determine if the fob 22 is located within at least one specified inclusion areas. If the fob controller 24 determines that the fob 22 is located within at least one of the inclusion areas, then the fob 22 may be allowed access to the requested authorization zone:)
(c) normalizing the x, y and z vectors that are measured by the key fob for the selected antennas associated with the vehicle; (e.g. the x, y and z: ¶ 35) and 
(d) determining if the normalized x, y and z vectors for the selected antennas associated with the vehicle are within a predefined range. (e.g. the selected antennas associated with the vehicle are within a predefined range: ¶ 39-40).

As per claim 12, Ghabra teaches:
The method of claim 10, wherein the LF challenge signal the challenge signal contains a data telegram and sequentially transmitted CW signals from the vehicle antennas transmitted sequentially. (e.g. ¶ [0021] The flow diagram 200 may begin at operation 202 with an LF wakeup sequence that may include one or more wakeup signals being sent by the vehicle controller 14 to the fob 22. Upon receiving the LF wakeup sequence, the flow diagram 200 may proceed to operation 204. [0022] In operation 204, the fob controller 24 may determine the RSSI of each received LF wakeup signal. Once the fob controller 24 determines the RSSI of each LF wakeup signal, the flow diagram 200 may proceed to operation 206.)

As per claim 13, Ghabra teaches:
The method of claim 10, wherein the predefined range determined experimentally to avoid false relay detections at the vehicle without compromising on the capability to detect a relay. (e.g. ¶ [0016] The fob 22 may then transmit a response signal 34 that includes the position report to the antennas 16, 18, 20. The vehicle controller 14 may determine the location of the fob by verifying whether the received response signal 34 indicates that the fob 22 is located within a valid authorization zone. If so, the vehicle controller 14 may begin an authentication/response challenge sequence between the vehicle controller 14 and the fob 22. Upon a successful authentication/response sequence, the vehicle controller 14 may determine whether a particular vehicle function should be performed if the fob 22 is within some pre-defined distance, or location, relative to the vehicle 10. [0017] For example, if the fob 22 is located within a predefined authorization zone outside the vehicle 10, the controller 12 may activate one or more door lock mechanisms (not shown) to unlock one or more of the vehicle doors. Alternatively, if the fob 22 is located within a predefined authorization zone within the cabin of the vehicle 10, the vehicle controller 14 may activate the ignition of the vehicle 10).

As per claim 14, Ghabra teaches:
The method of claim 10, wherein the signal is transmitted as a low frequency LF signal. (e.g. ¶ [0016] The fob 22 may then transmit a response signal 34 that includes the position report to the antennas 16, 18, 20. The vehicle controller 14 may determine the location of the fob by verifying whether the received response signal 34 indicates that the fob 22 is located within a valid authorization zone. If so, the vehicle controller 14 may begin an authentication/response challenge sequence between the vehicle controller 14 and the fob 22. Upon a successful authentication/response sequence, the vehicle controller 14 may determine whether a particular vehicle function should be performed if the fob 22 is within some pre-defined distance, or location, relative to the vehicle 10.[0017] For example, if the fob 22 is located within a predefined authorization zone outside the vehicle 10, the controller 12 may activate one or more door lock mechanisms (not shown) to unlock one or more of the vehicle doors. Alternatively, if the fob 22 is located within a predefined authorization zone within the cabin of the vehicle 10, the vehicle controller 14 may activate the ignition of the vehicle 10).

Claims 15-16 are system claims corresponding to method claims 10-11 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

As per claim 17, Ghabra teaches:
The system of claim 15, wherein the controller is located in the vehicle. (e.g. ¶ [0012] With reference to FIG. 1, a vehicle 10 is illustrated which may include a passive entry system, denoted generally by reference numeral 12, according to one non-limiting aspect of the present disclosure. The passive entry system 12 may include a vehicle controller 14 located within vehicle 10. The vehicle controller 14 may further include one or more transceiver units having a receiver and/or transmitter unit that communicate with one or more antennas 16, 18, 20 positioned about vehicle 10. The present disclosure contemplates that the transceiver units may be separate from the vehicle controller 14 and may be positioned about, or included in combination with antennas 16, 18, 20. The vehicle controller 14 may further be configured to operate a door lock mechanism (not shown), start the ignition of the vehicle 10 and/or perform a variety of other functions related to the operation of the vehicle 10.)

As per claim 18, Ghabra teaches:
The system of claim 15, wherein one of the controllers is located in both the vehicle and one of the controllers is located in the key fob. (e.g. ¶ [0013] The passive entry system 12 may further include a remote hand held transmitter, which is conventionally referred to as a fob 22, which may be carried and/or operated by an operator. The fob 22 may be a separate unit, or may be part of an ignition key head. The fob 22 may include a fob controller 24 having a transceiver unit. The transceiver unit may include a transmitter and receiver for receiving and/or transmitting signals from the fob 22. The present disclosure also contemplates that the transceiver unit may be separate from the fob controller 24. The fob 22 may further include an antenna 26 configured to send and/or receive signals to and/or from antennas 16, 18, 20.)


Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Feteiha, Mohamed F., Mahmoud H. Qutqut, and Hossam S. Hassanein. "Pairwise error probability evaluation of cooperative mobile femtocells." 2013 IEEE Global Communications Conference (GLOBECOM). IEEE, 2013. Provides: Cellular subscribers while travelling in public transportation vehicles, such as streetcars and buses, often experience poor signal reception and low bandwidth when using their cellular devises onboard. Small cell deployment of, for example, femtocells is considered as one of the most promising solutions for cellular operators to enhance coverage and meet the increasing need for capacity and QoS support expected by cellular subscribers. We consider a mobile Femto Base Station (mobFBS) installed in the public transportation vehicle, with an external antenna installed on the roof, to offer enhanced coverage and improved capacity onboard. We investigate the performance gains of a communication scheme in downlink LTE-A networks with mobFBSs. Users are assumed to be travelling using a public transportation vehicle, and the transmission between macroBS and users occurs through a mobFBS. The associated wireless links for this type of fast mobility are characterized by a doubly-selective fading channel. This causes performance degradation in terms of increased error probability. By taking advantage of the more powerful central processing mobFBS, we make use of a precoded technique to overcome the performance degradation that results from the wireless fading channel. We investigate the performance gain in terms of pairwise error probability (PEP) via a derived closed-form expression. Our analytical and simulation results indicate that significant diversity gains are achievable and error rates are tremendously reduced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641